 



Exhibit 10.5
REVOLVING CREDIT NOTE

          $21,000,000.00       August 10, 2007         Chicago, Illinois

     FOR VALUE RECEIVED, those certain entities set forth on Schedule 1 hereto,
which are signatories hereto (such entities individually and collectively, the
“Revolving Loan Borrower”), hereby jointly and severally promise to pay to the
order of LASALLE BANK NATIONAL ASSOCIATION, a national banking association (the
“Lender”), at its office at 135 South LaSalle Street, Chicago, Illinois 60603,
or at such other place as the holder hereof may designate in writing, in lawful
money of the United States of America, the principal sum of Twenty-One Million
and No/100 Dollars ($21,000,000.00), or such lesser principal sum as may then be
owed by the Revolving Loan Borrower to the Lender hereunder, on or before
August 10, 2010 (the “Stated Maturity Date”); provided, however, on February 10,
2008 (i) the Maximum Revolving Facility (as defined in the Loan Agreement (as
defined below)) shall be reduced to Fifteen Million and No/100 Dollars
($15,000,000.00) and (ii) the outstanding principal amount of all Revolving
Loans in excess of $15,000,000.00 shall be immediately due and payable.
     THE INDEBTEDNESS EVIDENCED HEREBY SHALL BECOME IMMEDIATELY DUE AND PAYABLE
UPON THE EARLIEST TO OCCUR OF (X) THE STATED MATURITY DATE; (Y) THE ACCELERATION
OF THE LIABILITIES (AS DEFINED IN THE LOAN AND SECURITY AGREEMENT OF EVEN DATE
HEREWITH AMONG THE BORROWER (AS DEFINED IN THE LOAN AGREEMENT (AS DEFINED
BELOW)) AND THE LENDER (AS AMENDED OR MODIFIED FROM TIME TO TIME, THE “LOAN
AGREEMENT”)) PURSUANT TO SECTION 11.2 OF THE LOAN AGREEMENT; AND (Z) THE
TERMINATION OF THE LOAN AGREEMENT (WHETHER BY PREPAYMENT OR OTHERWISE) IN
ACCORDANCE WITH ITS TERMS. Capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in the Loan Agreement.
     This Revolving Credit Note shall bear interest on the unpaid principal
amount hereof from time to time outstanding from the date hereof until the
Stated Maturity Date, or until maturity due to acceleration or otherwise and,
after maturity, until paid, at the rates per annum and upon the terms specified
in the Loan Agreement. Accrued interest on the Revolving Loans shall be due and
payable and shall be made by the Revolving Loan Borrower to the Lender in
accordance with Section 2.7 of the Loan Agreement. Interest payments on such
Revolving Loans shall be computed using the interest rate then in effect
pursuant to the Loan Agreement and based on the outstanding principal balance of
the Revolving Loans. Upon maturity, the outstanding principal balance of the
Revolving Loans shall be immediately due and payable, together with any
remaining accrued interest thereon.
     All payments on account of indebtedness evidenced by this Revolving Credit
Note shall be first applied to interest on the unpaid balance and the remainder
to principal, unless otherwise specified in the Loan Agreement. Payments of both
principal and interest hereunder are to be made in same day or immediately
available funds.

 



--------------------------------------------------------------------------------



 



     This Revolving Credit Note is the Revolving Credit Note referred to in the
Loan Agreement, and is subject to all of the terms and conditions of the Loan
Agreement, as such Loan Agreement may from time to time be amended,
supplemented, or modified, which terms and conditions are hereby made a part of
this Revolving Credit Note to the same extent and with the same force and effect
as if they were fully set forth herein.
     Upon the occurrence or existence of any Event of Default (as such term is
defined in the Loan Agreement), including the failure to pay any principal,
interest and/or fees in accordance with the terms set forth in the Loan
Agreement, which shall constitute an Event of Default under this Revolving
Credit Note, the Lender shall be entitled, at its sole option, to accelerate the
then outstanding indebtedness hereunder and take such other action as may be
provided for in the Loan Agreement, any Financing Agreement or otherwise by law.
     The remedies of the holder hereof as provided in this Revolving Credit
Note, in the Loan Agreement, and in any other Financing Agreement shall be
cumulative and concurrent, and may be pursued singly, successively, or together
against the Revolving Loan Borrower, and/or against any collateral or guarantor
(including, without limitation, the Guarantor), at the sole discretion of the
holder hereof.
     The Revolving Loan Borrower hereby waives presentment for payment, demand,
notice of nonpayment, notice of dishonor, protest of any dishonor, notice of
protest, and protest of this Revolving Credit Note and all other notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Revolving Credit Note, and agrees that its liability
shall be unconditional without regard to the liability of any other party or
person and shall not in any manner be affected by any indulgence, extension of
time, renewal, waiver or modification granted or consented to by the holder
hereof; and the Revolving Loan Borrower agrees that additional makers,
endorsers, guarantors, or sureties may become parties hereto without notice to
the Revolving Loan Borrower or affecting the Revolving Loan Borrower’s liability
hereunder.
     It being the intent of the Lender and the Revolving Loan Borrower that the
rate of interest and all other charges to the Revolving Loan Borrower be lawful,
if for any reason the payment of a portion of the interest or other charges
otherwise required to be paid under this Revolving Credit Note would exceed the
limit which the Lender may lawfully charge the Revolving Loan Borrower, then the
obligation to pay interest or other charges shall automatically be reduced to
such limit and, if any amounts in excess of such limit shall have been paid,
then such amounts shall at the option of the Lender either be refunded to the
Revolving Loan Borrower or credited to the principal amount of this Revolving
Credit Note so that under no circumstances shall the interest or other charges
required to be paid by the Revolving Loan Borrower hereunder exceed the maximum
rate allowed by law.
     The holder hereof shall not by any act of omission or commission be deemed
to waive any of its rights or remedies hereunder unless such waiver be in
writing and signed by the holder hereof (and then only to the extent
specifically set forth therein). A waiver of any one event shall not be
construed as continuing or as a bar to or waiver of such right or remedy on a
subsequent event.

2



--------------------------------------------------------------------------------



 



     Whenever possible, each provision of this Revolving Credit Note and the
Loan Agreement shall be interpreted in such manner as to be effective and valid
under Applicable Law, but if any provision of this Revolving Credit Note or the
Loan Agreement shall be prohibited or invalid under such law, such provision
shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provisions of this Revolving Credit
Note or the Loan Agreement.
     This Revolving Credit Note shall not be amended, supplemented or modified
except pursuant to a writing signed by both Lender and Revolving Loan Borrower.
     Without limiting the expansiveness of any similar provision contained in
the Loan Agreement, if at any time or times, Lender: (a) employs counsel in good
faith for advice or other representation (i) with respect to this Revolving
Credit Note, the Loan Agreement, any of the other Financing Agreements or any
collateral securing this Revolving Credit Note, (ii) to represent Lender in any
restructuring, workout, litigation, contest, dispute, suit or proceeding or to
commence, defend or intervene or to take any other action in or with respect to
any litigation, contest, dispute or proceeding (whether instituted by Lender,
Revolving Loan Borrower or any other person or entity) in any way or respect
relating to this Revolving Credit Note, the Loan Agreement, any of the other
Financing Agreements, any collateral securing this Revolving Credit Note or
Revolving Loan Borrower’s affairs, or (iii) to enforce any rights of Lender
against Revolving Loan Borrower; (b) takes any action to protect, collect, sell,
liquidate or otherwise dispose of any collateral securing this Revolving Credit
Note; and/or (c) attempts to or enforces any of Lender’s rights and remedies
against Revolving Loan Borrower; the costs and expenses incurred by Lender in
any manner or way with respect to the foregoing shall be part of the
indebtedness evidenced by this Revolving Credit Note, payable by Revolving Loan
Borrower to Lender on demand. Without limiting the generality of the foregoing,
such expenses and costs include: court costs, reasonable attorneys’ fees and
expenses, and accountants’ fees and expenses.
     Payment of this Revolving Credit Note is secured by the Collateral.
     Payment of this Note has been guaranteed by Advocat Inc., a Delaware
corporation (“Guarantor”), under a certain Guaranty dated of even date herewith.
It is a covenant and condition hereof that in case Guarantor shall be declared a
bankrupt, or shall file a petition in voluntary bankruptcy, or under Title 11 of
the United States Code, or under any similar State or Federal law, or Guarantor
files any declaration, answer or pleading admitting Guarantor’s insolvency or
inability to pay or discharge Guarantor’s liabilities, or if a trustee or a
receiver is appointed for Guarantor, or for the property or estate of Guarantor,
or should any court take jurisdiction of Guarantor’s property or estate or
should Guarantor make an assignment for the benefit of Guarantor’s, then upon
the occurrence of any such event, the Lender or the holder of this Revolving
Credit Note may declare that a default has occurred hereunder, and in
consequences thereof the entire unpaid principal balance and all accrued and
unpaid interest thereon shall be immediately due and payable; and in addition,
the Lender or the holder of this Revolving Credit Note may avail itself of any
other right or remedy reserved to it under or identified in the Loan Agreement
and the Financing Agreements securing this Revolving Credit Note, and as set
forth in law or equity.

3



--------------------------------------------------------------------------------



 



     The Revolving Loan Borrower shall use the proceeds represented by this
Revolving Credit Note solely for proper business purposes, and consistently with
all Applicable Laws and statutes and the Loan Agreement. The Revolving Loan
Borrower further covenants with the Lender that the Revolving Loan Borrower is
not in the business of extending credit for the purpose of purchasing or
carrying margin security (within the meaning of Regulation U issued by the Board
of Governors of the Federal Reserve System), and no proceeds represented by this
Revolving Credit Note will be used to purchase or carry any margin securities or
to extend credit to others for the purpose of purchasing or carrying any margin
securities.
     Any term or provision of this Revolving Credit Note, the Loan Agreement or
any other Financing Agreement to the contrary notwithstanding, the maximum
aggregate amount of the Liabilities for which any of the Revolving Loan
Borrowers (which Liabilities are not direct borrowings or direct obligations of
such Revolving Loan Borrower (the “Non-Direct Obligations”)) shall be liable
shall not exceed the maximum amount for which such Revolving Loan Borrower can
be liable without rendering such Non-Direct Obligations, as they relate to such
Revolving Loan Borrower, voidable under Applicable Law relating to fraudulent
conveyance or fraudulent transfer. To the extent that any Revolving Loan
Borrower shall be required hereunder to pay a portion of its Non-Direct
Obligations which shall exceed the greater of (i) the amount of the economic
benefit actually received by such Revolving Loan Borrower from any of the loans
evidenced hereby in respect of such Non-Direct Obligations, and (ii) the amount
which such Revolving Loan Borrower would otherwise have paid if such Revolving
Loan Borrower had paid the aggregate amount of the Non-Direct Obligations of
such Revolving Loan Borrower (excluding the amount thereof repaid by the other
Revolving Loan Borrowers) in the same proportion as such Revolving Loan
Borrower’s net worth at the date of any applicable borrowing hereunder is sought
bears to the aggregate net worth of all of the Revolving Loan Borrowers at the
date of such applicable borrowing hereunder is sought, then such Revolving Loan
Borrower shall be reimbursed by the other Revolving Loan Borrowers for the
amount of such excess, pro rata based on the respective net worths of the
Revolving Loan Borrowers at the date of such applicable borrowing with respect
hereto is sought.
     This Revolving Credit Note shall inure to the benefit of Lender and its
successors and assigns and shall be binding upon the Revolving Loan Borrower and
its successors and permitted assigns. As used herein the term “Lender” shall
mean and include the successors and assigns of the identified payee and the
holder or holders of this Revolving Credit Note from time to time.
     THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ALL RESPECTS IN ACCORDANCE
WITH, AND ENFORCED AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS,
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.
     THE REVOLVING LOAN BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY:
          (a) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS REVOLVING CREDIT NOTE, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF

4



--------------------------------------------------------------------------------



 



ILLINOIS, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE NORTHERN DISTRICT
OF ILLINOIS AND APPELLATE COURTS FROM ANY THEREOF;
          (b) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW IN CONNECTION WITH ANY
SUCH ACTION OR PROCEEDING (i) ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION
OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR
CLAIM THE SAME, (ii) THE RIGHT TO ASSERT OR IMPOSE ANY CLAIM, NONCOMPULSORY
SET-OFF, COUNTERCLAIM OR CROSS-CLAIM IN RESPECT THEREOF IN SUCH PROCEEDING;
PROVIDED, HOWEVER, THIS WAIVER DOES NOT PRECLUDE THE RIGHT TO ASSERT A DEFENSE
IN SUCH ACTION OR PROCEEDING OR TO ASSERT OR IMPOSE ANY CLAIM, COUNTERCLAIM OR
CROSS-CLAIM WHICH THE REVOLVING LOAN BORROWER WISHES TO PURSUE IN A SEPARATE
PROCEEDING AT ITS SOLE COST AND EXPENSE, AND (iii) ALL STATUTES OF LIMITATIONS
WHICH MAY BE RELEVANT THERETO; AND
          (c) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, RETURN RECEIPT REQUESTED,
TO THE REVOLVING LOAN BORROWER AT ITS ADDRESS SET FORTH IN THE LOAN AGREEMENT OR
AT SUCH OTHER ADDRESS OF WHICH THE LENDER SHALL HAVE BEEN NOTIFIED PURSUANT
THERETO. THE REVOLVING LOAN BORROWER AGREES THAT SUCH SERVICE, TO THE FULLEST
EXTENT PERMITTED BY LAW (i) SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE
OF PROCESS UPON THE REVOLVING LOAN BORROWER IN ANY SUIT, ACTION OR PROCEEDING,
AND (ii) SHALL BE TAKEN AND HELD TO BE VALID PERSONAL SERVICE UPON AND PERSONAL
DELIVERY TO THE REVOLVING LOAN BORROWER. SOLELY TO THE EXTENT PROVIDED BY
APPLICABLE LAW, SHOULD THE REVOLVING LOAN BORROWER, AFTER BEING SERVED, FAIL TO
APPEAR OR ANSWER TO ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN
THE NUMBER OF DAYS PRESCRIBED BY LAW AFTER THE DELIVERY OR MAILING THEREOF, THE
REVOLVING LOAN BORROWER SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT
MAY BE ENTERED BY THE COURT AGAINST THE REVOLVING LOAN BORROWER AS DEMANDED OR
PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS. NOTHING HEREIN SHALL
AFFECT THE LENDER’S RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW,
OR LIMIT THE LENDER’S RIGHT TO BRING PROCEEDINGS AGAINST THE REVOLVING LOAN
BORROWER OR ITS PROPERTY IN ANY COURT OR ANY OTHER JURISDICTION.
     THE REVOLVING LOAN BORROWER (AND THE LENDER) HEREBY IRREVOCABLY AND
KNOWINGLY WAIVE (TO THE FULLEST EXTENT PERMITTED BY LAW) ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING (INCLUDING, WITHOUT LIMITATION, ANY
COUNTERCLAIM) ARISING OUT OF THIS REVOLVING CREDIT NOTE, ANY OF THE FINANCING

5



--------------------------------------------------------------------------------



 



AGREEMENTS OR ANY OTHER AGREEMENTS OR TRANSACTIONS RELATED HERETO OR THERETO,
INCLUDING, WITHOUT LIMITATION, ANY ACTION OR PROCEEDING (A) TO ENFORCE OR DEFEND
ANY RIGHTS UNDER OR IN CONNECTION WITH THIS REVOLVING CREDIT NOTE OR ANY
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH, OR (B) ARISING FROM ANY DISPUTE OR CONTROVERSY
IN CONNECTION WITH OR RELATED TO THIS REVOLVING CREDIT NOTE AND THE FINANCING
AGREEMENTS. THE LENDER AND THE REVOLVING LOAN BORROWER AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT A JURY.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Revolving Loan Borrower has caused this Revolving
Credit Note to be duly executed by its authorized officer as of the date first
above written.

                  ADVOCAT ANCILLARY SERVICES, INC., a Tennessee corporation    
 
           
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                ADVOCAT FINANCE, INC., a Delaware corporation    
 
           
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee corporation    
 
   
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                ADVOCAT DISTRIBUTION SERVICES, INC., a Tennessee corporation    
 
           
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                DIVERSICARE ASSISTED LIVING SERVICES, INC., a Tennessee
corporation    
 
           
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    

7



--------------------------------------------------------------------------------



 



                  DIVERSICARE ASSISTED LIVING SERVICES NC, LLC, a Tennessee
limited liability company    
 
           
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                DIVERSICARE LEASING CORP., a Tennessee corporation    
 
           
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                STERLING HEALTH CARE MANAGEMENT, INC., a Kentucky corporation  
 
 
           
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                SENIOR CARE CEDAR HILLS, LLC, a Delaware limited liability
company           BY:   SENIOR CARE FLORIDA LEASING, LLC, its sole member      
      BY:  DIVERSICARE LEASING CORP., its sole member  
 
           
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                SENIOR CARE GOLFCREST, LLC, a Delaware limited liability company
          BY:   SENIOR CARE FLORIDA LEASING, LLC, its sole member            
BY:  DIVERSICARE LEASING CORP., its sole member  
 
           
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    

8



--------------------------------------------------------------------------------



 



                  SENIOR CARE GOLFVIEW, LLC, a Delaware limited liability
company           BY:   SENIOR CARE FLORIDA LEASING, LLC, its sole member      
      BY:  DIVERSICARE LEASING CORP., its sole member  
 
           
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                SENIOR CARE FLORIDA LEASING, LLC, a Delaware limited liability
company           BY:   DIVERSICARE LEASING CORP., its sole member  
 
           
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                SENIOR CARE SOUTHERN PINES, LLC, a Delaware limited liability
company    
 
                BY:   SENIOR CARE FLORIDA LEASING, LLC, its sole member        
    BY:  DIVERSICARE LEASING CORP., its sole member    
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                DIVERSICARE AFTON OAKS, LLC, a Delaware limited liability
company    
 
                BY:   DIVERSICARE LEASING CORP., its sole member    
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                DIVERSICARE ASSISTED LIVING SERVICES NC I, LLC, a Delaware
limited liability company    
 
                BY:   DIVERSICARE ASSISTED LIVING SERVICES NC, LLC, its sole
member    
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    

9



--------------------------------------------------------------------------------



 



                  DIVERSICARE ASSISTED LIVING SERVICES NC II, LLC, a Delaware
limited liability company    
 
                  BY:   DIVERSICARE ASSISTED LIVING SERVICES NC, LLC,its sole
member    
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                DIVERSICARE BRIARCLIFF, LLC, a Delaware limited liability
company    
 
                BY:   DIVERSICARE LEASING CORP., its
sole member    
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                DIVERSICARE CHISOLM, LLC, a Delaware limited liability company  
 
 
                BY:   DIVERSICARE LEASING CORP., its
sole member    
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                DIVERSICARE HARTFORD, LLC, a Delaware limited liability company
   
 
                BY:   DIVERSICARE LEASING CORP., its sole member    
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                DIVERSICARE HILLCREST, LLC, a Delaware limited liability company
   
 
                BY:   DIVERSICARE LEASING CORP., its sole member    
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    

10



--------------------------------------------------------------------------------



 



                  DIVERSICARE LAMPASAS, LLC, a Delaware limited liability
company    
 
                BY:   DIVERSICARE LEASING CORP., its sole member    
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                DIVERSICARE PINEDALE, LLC, a Delaware limited liability company
   
 
                BY:   DIVERSICARE LEASING CORP., its
sole member    
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                DIVERSICARE WINDSOR HOUSE, LLC, a Delaware limited liability
company    
 
                BY:   DIVERSICARE LEASING CORP., its
sole member    
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                DIVERSICARE YORKTOWN, LLC, a Delaware limited liability company
   
 
                BY:   DIVERSICARE LEASING CORP., its
sole member    
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                DIVERSICARE BALLINGER, LLC, a Delaware limited liability company
   
 
                BY:   DIVERSICARE TEXAS I, LLC., its sole member    
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    

11



--------------------------------------------------------------------------------



 



                  DIVERSICARE DOCTORS, LLC, a Delaware limited liability company
   
 
                BY:   DIVERSICARE TEXAS I, LLC, its sole
member    
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                DIVERSICARE ESTATES, LLC, a Delaware limited liability company  
 
 
                BY:   DIVERSICARE TEXAS I, LLC, its sole
member    
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                DIVERSICARE HUMBLE, LLC, a Delaware limited liability company  
 
 
                BY:   DIVERSICARE TEXAS I, LLC, its sole
member    
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                DIVERSICARE KATY, LLC, a Delaware limited liability company    
 
                BY:   DIVERSICARE TEXAS I, LLC, its sole member    
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                DIVERSICARE NORMANDY TERRACE, LLC, a Delaware limited liability
company    
 
                BY:   DIVERSICARE TEXAS I, LLC, its sole member    
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    

12



--------------------------------------------------------------------------------



 



                  DIVERSICARE TEXAS I, LLC, a Delaware limited liability company
   
 
           
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                DIVERSICARE TREEMONT, LLC, a Delaware limited liability company
   
 
                BY:   DIVERSICARE TEXAS I, LLC, its sole member    
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    
 
                DIVERSICARE ROSE TERRACE, LLC, a Delaware limited liability
company    
 
                  BY:   DIVERSICARE LEASING CORP., its sole member    
 
  By:
Name:   /s/ Glynn Riddle
 
Glynn Riddle    
 
  Its:   Executive Vice President & Chief Financial Officer    

13



--------------------------------------------------------------------------------



 



Schedule 1
REVOLVING LOAN BORROWERS
Advocat Ancillary Services, Inc.
Advocat Finance, Inc.
Diversicare Management Services Co.
Advocat Distribution Services, Inc.
Diversicare Assisted Living Services, Inc.
Diversicare Assisted Living Services NC, LLC
Diversicare Leasing Corp.
Sterling Health Care Management, Inc.
Senior Care Cedar Hills, LLC
Senior Care Golfcrest, LLC
Senior Care Golfview, LLC
Senior Care Florida Leasing, LLC
Senior Care Southern Pines, LLC
Diversicare Afton Oaks, LLC
Diversicare Assisted Living Services NC I, LLC
Diversicare Assisted Living Services NC II, LLC
Diversicare Briarcliff, LLC
Diversicare Chisolm, LLC
Diversicare Hartford, LLC
Diversicare Hillcrest, LLC,
Diversicare Lampasas, LLC
Diversicare Pinedale, LLC
Diversicare Windsor House, LLC
Diversicare Yorktown, LLC
Diversicare Ballinger, LLC
Diversicare Doctors, LLC
Diversicare Estates, LLC
Diversicare Humble, LLC
Diversicare Katy, LLC
Diversicare Normandy Terrace, LLC

14



--------------------------------------------------------------------------------



 



Diversicare Texas I, LLC
Diversicare Treemont, LLC
Diversicare Rose Terrace, LLC

15